Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-7-2002

USA v. Soto
Precedential or Non-Precedential: Non-Precedential

Docket No. 98-1732




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"USA v. Soto" (2002). 2002 Decisions. Paper 330.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/330


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                      NOT-PRECEDENTIAL

                  UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT

                          No:   98-1732

                    UNITED STATES OF AMERICA

                                 v.

                          ANGEL SOTO,
                             a/k/a
                         Angel Marcial
                         Angel Gonzalez

                            Angel Soto,
                                   Appellant

        On Appeal from the United States District Court
            for the Eastern District of Pennsylvania
                D.C. Criminal No. 98-cr-00116-01
              District Judge: Hon. Robert F. Kelly

        Submitted Pursuant to Third Circuit LAR 34.1(a)
                          May 23, 2002

       Before: McKee, Stapleton & Wallace, Circuit Judges

                     (Filed: June 7, 2002)

                      OPINION OF THE COURT

McKEE, Circuit Judge.
     Angel Soto appeals the sentence of 71 months incarceration, assessments totaling
$200, and six years supervised release, that was imposed after the district court accepted
his plea of guilty to distribution of cocaine and possessing a firearm. We will affirm.
     Counsel has submitted a brief stating that, based upon his review of the record,
there are no meritorious issues for appeal. See Anders v. California, 386 U.S. 738
(1967). We agree. The trial court complied with the requirements of Fed. R. Crim. P. 11
in accepting Soto’s guilty plea. Soto indicated that he was not under the influence of
drugs or alcohol at the time, that he did not disagree with the prosecutor’s statement of
the factual basis for the plea, and that he understood the rights that he was waiving in
entering a guilty plea. The court thereafter imposed a legal sentence within the range
authorized by Congress. Accordingly, there are no nonfrivilous issues to be presented on
appeal, and we will therefore affirm the judgment of conviction and sentence entered on
July 31, 1998, and allow counsel to withdraw his appearance.
TO THE COURT:
     Please file the foregoing opinion.
                                   By the Court,
                                   /s/ Theodore A. McKee
                                   Circuit Judge